We find no reason to disturb Special Term’s exercise of discretion in denying defendant’s motion to dismiss, pursuant to section 181 of the Civil Practice Act and rule 156 of the [Rules of Civil Practice. The papers before us indicate circumstances, unusual if, not peculiar, explanatory and excusive of the delay of from 12 to 14 months which occurred after joinder of issue; and sufficiently indicate the merits of the pauses of action in the consolidated actions, all of which stem from the same explosion and fire causing injuries and death, one answering affidavit referring to the known dangers, the hazardous conditions and the necessity of precautionary measures in the working area and another suggesting res ipsa loquitur. Ordei] unanimously affirmed and stay vacated, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.